WALSH, J.
Heard on defendant’s motion for new trial on the usual grounds after a verdict for plaintiff for $3,500.
Plaintiff, a passenger in an electric car, was injured in a collision between the electric car and the bakery truck of the defendant at the corner of Paw-tucket and Glenwood avenues, Paw-tucket, R. I., on July 30, 1926. The dispute was as to which vehicle was responsible for her injury. The jury found the defendant’s truck responsible and there was sufficient evidence •to sustain such a finding.
Defendant argues that the amount awarded as damages is excessive. Four doctors testified that the plaintiff had a knee injury. The plaintiff’s attending physician diagnosed the injury as bursitis. He said it had not responded to treatment, was a permanent injury, that the use of the leg was restricted, that use of the leg was painful and would continue to be painful and that the condition would not improve. He further said that in his opinion this condition was caused by the accident. Dr. Cutts and Dr. Palmer disagreed as to the painful conditions, declaring the knee was not painful now and that the only damage to the plaintiff would be an enlarged bursa. The plaintiff testified that she has had a continuous pain in the knee, that her stomach is upset occasionally, that she cannot rest, that her menstrual periods have become more frequent, that she has lost 18 to 20 pounds in weight since her injury and that she suffers from nervousness.
If the jury believed Mrs. Healy and Dr. O’Brien, a verdict of $3,500 for such injuries would not be excessive.
Motion for new trial denied.